 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 1 of 11 PAGEID #: 106



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

CIVIL ACTION NO. 1:19-cv-480 (WOB)

ELIZABETH MAHAN                                                   PLAINTIFF


VS.                   MEMORANDUM OPINION AND ORDER


CORE VALUES ROADSIDE SERVICE, LLC, ET AL.                         DEFENDANTS

      Plaintiff Elizabeth Mahan has filed a lawsuit, which is

related to a class action filed by Jeremiah Linz and two other

named co-Plaintiffs. Both suits allege violations of the Fair Labor

Standards Act, violations of Ohio’s and Pennsylvania’s minimum

wage laws, and contain claims for unjust enrichment. Plaintiff

Mahan’s claims arise from when she began helping Plaintiff Linz,

who was at the time her fiancé and cohabitant, provide roadside

assistance services under an agreement that he had signed with

Defendant Core Values.

      Defendants have filed motions to change venue in both cases

alleging that the forum selection clauses in Linz’s and his co-

Plaintiff’s     independent      service      provider      agreements      are

enforceable against all parties in both suits and consequently

dictate that both cases be transferred to the Eastern District of

Washington Spokane Division. See Mahan v. Core Values Roadside

Service, LLC, et al., 1:19-cv-480, Doc. 11; Linz, et al. v. Core
    Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 2 of 11 PAGEID #: 107



Values Roadside Service, LLC, et al., 1:19-cv-529, Doc. 15. For

the    reasons    below,        both   motions     are   GRANTED   and   both   cases

TRANSFERRED pursuant to 28 U.S.C. § 1404(a) to the Eastern District

of Washington Spokane Division.

                   I.    FACTUAL AND PROCEDURAL BACKGROUND1

        In July 2018, Plaintiff Linz entered into an independent

service provider agreement with Defendant Core Values to perform

roadside assistance services in Ohio and Pennsylvania. Doc. 11-2,

at 7. The other named Plaintiffs signed similar agreements. These

agreements paid Plaintiffs a flat amount per service run and

assessed a fine if Plaintiffs failed to respond or refused a job.

Jobs were assigned via a phone application that Plaintiffs allege

had to be active twenty-four hours per day seven days a week in

order to avoid being fined for not responding to a call. This

system allegedly resulted in Plaintiffs always being on call and

working seventy or more hours per week.

        Plaintiff       Mahan     helped    her     fiancé   Plaintiff     Linz   in

performing services by keeping track of dispatches in her spare

time. Her efforts put her in frequent contact with Core Values

management. Plaintiff Mahan says that Defendants knew of her

relationship with Mr. Linz and says that she lived with Linz at



1    The Court draws upon the allegations in both complaints to form
    the statement of facts.



                                           - 2 -
 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 3 of 11 PAGEID #: 108



all relevant times.

     In   2018,      Plaintiff    Mahan    states     that    she   submitted     a

background check to Core Values and began helping Defendants expand

their services to Pittsburg. As part of the expansion effort,

Plaintiff    Mahan    recruited    drivers,        provided   updates   to    Core

Values, and participated in conference calls. Mahan estimates that

she worked twenty-to-thirty hours per week for Defendants without

compensation and that she did so out of fear that refusal would

result in Core Values reducing Plaintiff Linz’s job assignments.

     The events at issue all center around the initial independent

service provider agreements that Plaintiff Linz and the other named

co-Plaintiffs     signed.    Since    those        agreements   have    a     forum

selection clause, Defendants have now moved to have both cases

transferred to the Eastern District of Washington.

     Defendants’ motions raise two issues. The first issue is

whether Defendants can enforce the transfer provisions against

Plaintiff Linz and co-Plaintiffs even though Defendants did not

sign the agreements and Plaintiffs allegedly expressed an intent

to terminate them. Defendants argue that they can enforce the forum

selection clauses against Plaintiff Linz and the other named

Plaintiffs   because     Plaintiffs       signed    the   agreements    and    both

parties performed under them, which makes the lack of a signature

from a Core Values’ representative inconsequential. Defendants

also note that a valid forum selection clause controls unless



                                     - 3 -
 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 4 of 11 PAGEID #: 109



enforcing the clause would effectively deny Plaintiffs any remedy

and point out that transfer to the Eastern District of Washington

would not deny Plaintiffs the relief sought.

     The second issue is whether Defendants can enforce the forum

selection clause in Plaintiff Linz’s agreement against Plaintiff

Mahan even though she was not a party to that agreement and did

not sign it. Defendants assert that the forum selection clause in

Plaintiff Linz’s agreement can be enforced against Plaintiff Mahan

because she, as an employee or business partner of Plaintiff Linz,

was a third-party beneficiary to the agreement. In response,

Plaintiff    Mahan     also    claims    that   her   work   for       Core    Values

(territory expansion and driver recruitment) involved activities

beyond the scope of the responsibilities outlined in Plaintiff

Linz’s agreement, meaning that she should not be bound by the

agreement’s terms.

                                  II. ANALYSIS

     Both cases should be transferred to the Eastern District of

Washington. To start, the agreements’ forum selection clauses are

enforceable against Linz and the other named Plaintiffs. Under 28

U.S.C.   §   1404(a)    a     federal   court   can   transfer     a    case    to   a

jurisdiction to which all parties consent. Here, Plaintiff Linz

and the named co-Plaintiffs signed agreements stating that all




                                        - 4 -
    Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 5 of 11 PAGEID #: 110



disputes arising from the agreement would be handled in Spokane,

Washington.     2


        Such a clause controls in all but the most exceptional

circumstances and should only be ignored where the circumstances

overwhelmingly disfavor transfer such as situations where transfer

would deny Plaintiffs any remedy. Atlantic Marine Constr. Co. v.

United States District Court, 571 U.S. 49, 60 (2013); Wong v.

PartyGaming, Ltd., 589 F.2d 821, 828-29 (6th Cir. 2009); Preferred

Capital, Inc. v. Assocs. In Urology, 453 F.3d 718, 722 (6th Cir.

2006). Neither Plaintiff Linz, his co-Plaintiffs, nor Plaintiff

Mahan argue that they would be denied the remedies sought if their

cases were transferred. Nor can they show that the clause is

unenforceable for other reasons.

        It does not matter that a Core Values’ representative failed

to sign the agreements. Under both Ohio and Washington law, an

unsigned agreement can be enforced against a party that signed it,

especially in situations where both parties performed under the

agreement and expressed an intent to be bound. Jatsek Constr., Co.

v.    Burton    Scot   Contractors.,     L.L.C.,    2012-Ohio-3966,      2012   WL

3775989, *3-4 (Oh. Ct. App. Aug 30, 2012) (finding arbitration



2    The relevant contract provision states that the “ISP agrees and
    consents that the exclusive jurisdiction and venue for any dispute
    between the parties to this Agreement shall be limited to a local,
    state or federal court situated within the city of Spokane and/or
    Spokane County, Washington.” (Doc. 11-2, at 5-9).



                                       - 5 -
 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 6 of 11 PAGEID #: 111



provision enforceable against party that signed agreement even

though agreement unsigned by party seeking enforcement); Morris v.

Maks, 850 P.2d 1357, 1359-1361 (Wash. 1993) (agreement enforceable

against party that signed letter indicating intent to be bound by

the terms).

      Though   all    Plaintiffs     disagree,      both   parties    to    the

agreements evidenced an intent to be bound by the terms. Core

Values provided dispatch calls, Plaintiffs responded, and Core

Values paid them for their services. Whether the work requirements

and   compensation    scheme   comported     with   the    labor   laws    is    a

different question, and such possible violations of the law do not

undermine an intent to be bound by the agreement’s terms.

      Plaintiff Linz’s arguments that the clause is unenforceable

because he and his fellow Plaintiffs terminated the agreements

when they stopped taking referrals lacks merit. The forum selection

clause states that it applies to any dispute arising out of the

agreements, and there is no question that Linz and his fellow

Plaintiffs’ lawsuit arises out of the agreements and concerns how

they were both classified and paid under the agreements. Plaintiffs

also cite no legal authority to support this position. In re

Disciplinary Preceding Against Starczewski, 306 P.3d 905, 913

(2013) (“A Court only considers legal arguments supported by

citation to legal authority.”); U.S. S.E.C. v. Sierra Brokerage

Services, 608 F. Supp. 2d 923, 952, n.29 (S.D. Ohio 2009) (noting



                                    - 6 -
 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 7 of 11 PAGEID #: 112



that   conclusory    and     undeveloped       legal   arguments   made   without

citation to authority are waived). Accordingly, the Court finds

that the agreement’s forum selection clause is enforceable against

Plaintiff Linz and the other named Plaintiffs in the suit.

       The Court also finds that the forum selection clause is

enforceable against Plaintiff Mahan. A non-signatory to a contract

may be bound by a forum selection clause in that contract if the

non-signatory is so closely related to the dispute such that it

becomes foreseeable that the non-signatory will be bound by the

clause. Regions Bank v. Wyndham Hotel Mgmt., Inc., No. 3:09-1054,

2010 WL 908753, at *5 (M.D. Tenn. Mar. 12, 2010) (citing Baker v.

LeBoeuf,   Lamb,     Leiby    &   Macrae, 105      F.3d   1102,    1105-06   (6th

Cir.1997); Washburn v. Garner, 2005 WL 1907530, *11 (W.D. Ky.

Aug.10,    2005)).     Courts     take     a     commonsense      approach   when

determining whether it was foreseeable to a non-signatory that she

may be bound. Id. at *6. In doing so, courts consider the totality

of the circumstances and ask whether it is fair and reasonable to

bind the non-signatory to the forum selection clause considering

those circumstances. Id. This approach places emphasis on whether

it should have been reasonably foreseeable to the non-signatory

that a situation might arise in which the non-signatory would

become involved in a dispute relevant to the contract. Id.

       The District Court for the Southern District of Ohio has

listed typical examples of where a sufficiently close relationship



                                     - 7 -
 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 8 of 11 PAGEID #: 113



may be found, such as where the non-signatory is in an agency

relationship with one of the parties to the contract and where the

non-signatory    is    a    third-party       beneficiary     to     the   contract.

Highway Commercial Servs., Inc. v. Zitis, 2008 WL 1809117, *4 (S.D.

Ohio April 21, 2008). While these are common situations where

courts   find   non-signatories         closely     related     to   an    agreement,

courts ultimately apply common sense in light of the circumstances

to determine whether a party in Mahan’s position should be bound.

Reagan v. Maquet Cardiovascular U.S. Sales LLC, No. 1:14CV548,

2015 WL 521049, at *3 (N.D. Ohio Feb. 9, 2015).

     Here, while it is admittedly unclear from the complaint

whether Plaintiff Mahan would be considered either Linz’s agent or

a third-party beneficiary to his agreement, there is no doubt that

Plaintiff    Mahan’s       connection    to     Core   Values    arose      from   the

agreement that Linz signed. And while Mahan may not have been

directly    involved       in   executing     the   agreement,       the   complaint

indicates that she played an integral part in helping Plaintiff

Linz fulfill his obligations under the agreement.

     Plaintiff Mahan began to communicate extensively with Core

Values’ leadership while she was living with Plaintiff Linz and

helping him manage his dispatches. Both she and Core Values knew

that they were in contact with one another through, and because

of, the agreement between Core Values and Plaintiff Linz. Plaintiff

Mahan acknowledges that she performed work for Core Values because



                                        - 8 -
 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 9 of 11 PAGEID #: 114



she was afraid that refusing would affect the number of calls

Plaintiff Linz received. Plaintiff Mahan was accordingly close

enough   to   Plaintiff     Linz’s   operation    to    make   it   reasonably

foreseeable to her that she might be bound by a forum selection

clause within his Core Values agreement.

     The complaint’s allegations appear to indicate Mahan was

either Linz’s business partner or his employee and alleges that

her efforts were in pursuit of a common interest, i.e., helping

his business succeed. See Medtronic, Inc. v. Endologix, Inc., 530

F. Supp. 2d 1054, 1056-57 (D. Minn. 2008) (noting that a close

relationship and the pursuit of a common interest were important

factors in deciding whether to subject a non-signatory to a forum

selection clause).

     These facts are similar to First Fin. Mgmt. Grp., Inc. v.

Univ. Painters of Baltimore, Inc., No. CIV.A. 11-5821, 2012 WL

1150131, (E.D. Pa. Apr. 5, 2012), where the court found that the

non-signatory employees of a small business were closely related

to the relevant contractual relationship and were bound by a forum

selection clause because they had assisted the signatory. Id. at

*3-4. Further, like the non-signatory defendants in Reagan, who

had direct involvement in the events that gave rise to the lawsuit,

Plaintiff     Mahan   had   direct   involvement       in   Plaintiff   Linz’s

operation, and her claims all stem from the allegedly impermissible




                                     - 9 -
 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 10 of 11 PAGEID #: 115



labor   practices    that   began    after    Plaintiff    Linz     signed   his

agreement with Core Values. Reagan, 2015 WL 521049, at *3.

     Though Plaintiff Mahan alleges that she performed services

beyond the scope of Plaintiff Linz’s commitment to provide roadside

assistance, her expansion efforts were not so distant from Linz’s

contractual    obligations     to   render    enforcement      of   the   forum

selection clause unreasonable or unforeseeable. While Plaintiff

Mahan never performed roadside services, she assisted Plaintiff

Linz in administering his operation, and Linz’s agreement states

that it applies to “any dispute between the parties . . . .” Thus,

the agreement’s broad language encompasses Plaintiff Mahan’s work,

especially the administrative work that initially put her in

contact with Core Values. She performed her administrative work

with Linz’s knowledge and at least complicit consent. And she

performed all of her work in order to benefit him by helping to

ensure that he remained in good standing with Core Values.

     The valid and enforceable forum selection clause alters the

usual analysis of a § 1404(a) motion to transfer. Atl. Marine

Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49,

59-60 (2013). First, Plaintiffs’ choice of forum is given no weight

because Plaintiffs are assumed to have expressed their desired

forum in the forum selection clause. Id. Second, courts cannot

entertain arguments on the parties’ private interest as those are

now deemed to weigh entirely in favor of the choice of forum



                                    - 10 -
 Case: 1:19-cv-00480-WOB Doc #: 19 Filed: 03/18/20 Page: 11 of 11 PAGEID #: 116



contained in the forum selection clause. Id. at 64. Therefore, a

district   court    may   only   consider    arguments    about    the   public

interest factors.

     While this dispute is closely connected to Ohio, there are no

extraordinary circumstances that would discourage transfer                   to

Washington due to public interest. In fact, the public has a strong

interest in enforcing contracts as they are written, see First

Solar, LLC v. Rohwedder, Inc., No. 3:04 CV 7518, 2004 WL 2810105,

at *3 (N.D. Ohio Dec. 8, 2004), and there is no indication that

the District Court for the Eastern District of Washington would be

unable to address the legal matters at issue. Therefore, both cases

should be transferred to the Eastern District of Washington Spokane

Division pursuant to 28 U.S.C. § 1404(a).

                              III. CONCLUSION

     Based on the above, Defendants’ motion (Doc. 11) is GRANTED,

and the clerk is ORDERED to transfer this case, along with the

related case Linz, et al. v. Core Values Roadside Service, LLC, et

al., 1:19-cv-529, to the Eastern District of Washington Spokane

Division pursuant to 28 U.S.C. § 1404(a).

     This 17th day of March 2020.




                                    - 11 -
